NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4725-15T3

300 BROADWAY HEALTHCARE CENTER,
LLC, d/b/a NEW VISTA NURSING
AND REHABILITATION CENTER, and
GEORGE WEINBERGER, LEON
GOLDENBERGER and HADASSAH
SCHWARTZ (Each Individually
and Derivately on Behalf of
300 Broadway Healthcare,
Center, LLC),

        Plaintiffs-Respondents,

v.

HAPPY DAYS ADULT HEALTHCARE,
LLC, BRIAN KLEIMAN, STEVEN
KLEIMAN, RIVKA CHAYA KLEIMAN,
RIVKA BASYA KLEIMAN, HD
HEALTHCARE MANAGEMENT, LLC,
and NEW HORIZONS BEHAVORIAL
HEALTHCARE CENTER, LLC,

     Defendants.
________________________________

LASSER HOCHMAN, LLC,

     Appellant.
________________________________

              Submitted October 3, 2017 – Decided October 24, 2017

              Before Judges Reisner and Gilson.
            On appeal from the Superior Court of New
            Jersey, Chancery Division, Essex County,
            Docket No. C-000025-05.

            Wilson, Elser, Moskowitz, Edelman & Dicker,
            LLP, attorneys for appellant (Thomas F. Quinn
            and Joanna Piorek, of counsel and on the
            briefs; Michael R. McAndrew, on the briefs).

            Ferrara   Law   Group,   PC,   attorneys   for
            respondent 300 Broadway Healthcare Center, LLC
            (Ralph P. Ferrara and Morgan J. Zucker, on the
            brief).

PER CURIAM

     This appeal concerns a dispute over the obligation of a

corporation's former law firm to turn over the former client's

files to the client's new counsel, and the former firm's right to

charge the client for the time to collect the files and the cost

of copying the files.        Appellant, Lasser Hochman, LLC (the law

firm),    which   formerly   provided   legal   representation   to   300

Broadway Healthcare d/b/a New Vista Nursing and Rehabilitation

(300 Broadway or the client), appeals from a May 27, 2016 order,

directing the law firm to turn over certain files to the client's

new counsel without charging for any costs.        The files related to

legal matters in which the law firm currently or previously

represented 300 Broadway.

     While the dispute is the last chapter in a tortuous ten-year

shareholder litigation, the issues on this appeal can be resolved

simply.    The client, 300 Broadway, advises us in its brief that

                                    2                            A-4725-15T3
the law firm has now turned over all of the files that were the

subject of the May 27, 2016 order.            Accordingly, all issues

concerning the law firm's obligation to turn over the files to the

client's new counsel are moot.       See Redd v. Bowman, 223 N.J. 87,

104 (2015).    After reading the transcript of the oral argument

before the trial court, we also conclude that the law firm waived

its   jurisdictional    and   procedural   objections   to   the   client's

turnover application.

      We are constrained to remand the issue of the costs related

to the turnover of the files to the trial court, because the trial

court did not adequately address the issue. The trial court

reasoned that declining to release the files without payment

constituted the assertion of a common law           retaining lien, a

practice now prohibited by RPC 1.16(d).        The firm did not assert

a retaining lien.      However, even if the firm was required to turn

over the files without advance payment, that does not answer the

question whether the firm was entitled to the costs of collecting

and copying the files.         The trial court did not address any

available precedent on that issue.         See Frenkel v. Frenkel, 252

N.J. Super. 214, 220-21 (App. Div. 1991); Opinion 554 of the Sup.

Ct. Comm. on Attorney Ethics, 115 N.J.L.J. 565 (1985).             Lastly,

the subject of the costs for turning over files may have been

addressed in the retainer agreement between the law firm and the

                                    3                               A-4725-15T3
client.   We    remand   the   costs       issue   to   the   trial   court   for

reconsideration.

    Dismissed as moot in part, remanded in part. We do not retain

jurisdiction.




                                       4                                A-4725-15T3